Citation Nr: 1233721	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-03 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the RO assigned a 10 percent evaluation for the service-connected left knee disability effective March 31, 2003.

During the pendency of the claim for an increased rating for right knee disability, the RO assigned a temporary 100 percent evaluation from December 5, 2003 to January 31, 2004 based on the need for convalescence following surgery, with the resumption of a noncompensable rating as of February 2, 2004.  Thereafter, by an August 2004 decision, the RO assigned a permanent disability evaluation of 10 percent for the right knee, effective July 27, 2004.  Subsequently, in a March 2005 rating action, the RO assigned an earlier effective date of March 31, 2003 for this award of a 10 percent rating.  Notwithstanding the increase in compensation, the claim for a still higher schedular rating remains on appeal.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Through a January 2007 rating action, the RO again assigned a temporary 100 percent evaluation following right knee surgery, this time for the period from December 21, 2005 to April 30, 2006.  The disability rating then returned to a 10 percent evaluation.

By decision dated May 2010, the Board denied the Veteran's claims for increased ratings for bilateral knee disability.  The Board also remanded a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) for further evidentiary development.  An October 2010 Board decision finally decided the claim of entitlement to TDIU.

The Veteran appealed the Board's May 2010 final decision on the bilateral knee disability claim to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated April 11, 2012, the Court vacated the Board's May 2010 decision and remanded the claims for consideration of additional issues.

A review of the Virtual VA electronic storage system does not reveal any new, pertinent treatment records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board denied the Veteran's bilateral knee increased rating claims in a May 2010 decision.  The RO last adjudicated these issues in a Supplemental Statement of the Case (SSOC) in January 2010.  Since then, relevant medical records pertaining to the Veteran's bilateral knee disabilities have been associated with the paper claims folder.  These records include range of motion findings in the clinical setting in June 2010 and during VA general medical examination in July 2011.  As there is no waiver of RO review of this evidence, the Board must remand this claim in order for the RO to re-adjudicate the Veteran's claims taking into consideration all of the pertinent evidence submitted since the January 2010 SSOC.  See 38 C.F.R. § 20.1304.

On remand, the Board finds that additional pertinent treatment records should be associated with the claims folder.  The record reflects the Veteran's report that he continues to receive treatment for bilateral knee disability, to include Supartz injections, by his private treating physician.  See VA clinical record dated July 19, 2011.  These pertinent treatment records should be obtained before any further appellate review.

Additionally, the Veteran's clinical records include a September 2003 magnetic resonance imaging (MRI) scan of the right knee which was interpreted as showing a subtle communicating tear of the posterior horn of the medial meniscus.  In December 2003, the Veteran underwent diagnostic arthroscopy of the right knee with chondroplasty of the patella and the femoral groove as well as plica resection and removal of loose bodies.  The operative report described the femoral sulcus as having cracking unstable cartilage and cartilage loss all the way to the bone.

In December 2005, the Veteran underwent diagnostic arthroscopy of the right knee with chondroplasty of the trochlear groove, synovectomy, and evacuation of loose bodies.  The operative report described the medial meniscus as being intact with the trochlear groove demonstrating devastating changes of the cartilage with loss of cartilage down to the bone over the entirety of the trochlear groove for a width of about an inch.

An August 2009 VA examination report included positive McMurray's tests for both knees which the examiner interpreted as suggesting problems with the menisci of both knees.

The appeal before the Court raised the issue as to whether the Veteran's meniscal tear/abnormalities meet the definition of "semilunar cartilage" as referenced in Diagnostic Code 5258.  The Board requires more definitive VA examination to address whether the Veteran manifests dislocation of semilunar cartilage or, with respect to the right knee, has undergone removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  On remand, the Veteran should be provided additional examination to evaluate the current nature and severity of his service-connected bilateral knee disability, and to determine whether his right and/or left knee disabilities involve semilunar cartilage abnormality.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's treatment for bilateral knee disability within the Augusta VA Medical System since November 1, 2011.

2.  Assist the Veteran in obtaining treatment records for his bilateral knee disability from all private providers of treatment, to include all clinical records from Dr. Moore since December 2005.

3.  Upon completion of the above, schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his bilateral knee disability.  The claims folder must be made available to the examiner for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

      a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree;
    
    d) review the results from the September 2003 MRI examination study of the right knee, as well as the December 2003 and December 2005 surgical reports, and provide opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage"; and
    
    e) review all clinical findings including the results from the McMurray's test performed on VA examination in December 2009, and conduct any necessary tests or studies, in providing opinion as to whether there is dislocation of "semilunar cartilage" in the left knee.

The VA examiner is hereby advised that an acceptable definition of "semilunar cartilage" is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

